Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 22 August 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        Sir
                            Peekskill the 22th August 1781 at five in the afternoon
                        
                        We have been four days to perform the March that you had prescribed to be done in two. we have found roads
                            very bad and impediments without number, almost fifty waggons which we cou’d not abandon having been broken the first day.
                            the troops will this night for the first time lay in their tents. I have left them nearly arrived at  tavern four miles this side of Pines Bridge and three miles beyond Crompond. if they Set out to
                            morrow at day break as I have ordered, I hope they shall arrive at King’s ferry the Same day, the troops at twelve o
                            clock, and the Baggages, late in the Evening. I must Confess to your Excellency that all the horses and oxen are very
                            tired. I Am now arrived at this Place to give all necessary orders for the hospital And to leave all the
                                unnecesary baggages at Peeks Kill. I think that to morrow in the Evening it will be possible to have
                            Some part of the Service Cross the river, and that all the first division will be able to pass the day after. I have been
                            happy to hear at my arrival in this place, that some part of our Artillery had passed the river to day. I hope that the
                            rest will arrive to night and will be able to Cross to morrow morning if not to night. Ct. Fersen is not yet returned from
                            Newport. I have had no news from there, but I know by a letter that Ct. Wadsworth has received from Boston that
                                on the 13th the frigate la Magicienne had arrived there from france, and brought letters and
                            money for the army. I beg of your Excellency to Send me Some news if there is any, and to tell me if you will be So good as
                            to give me a dinner to morrow at your quarters. I am with the most respectful and affectionate attachment. your
                            Excellency’s obedient Servant
                        
                            le cte de rochambeau 
                        
                        
                            P.S. if your Excellency Chused I will go to morrow at nine in the morning to wait on you And take a
                                breakfast in order to be back here when the troops will arrive. 
                        

                    